Citation Nr: 1524304	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left wrist disability.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004 and from January 2006 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.    

The Board notes that in a January 2014 statement, the Veteran submitted a notice of disagreement with regard to the disability rating assigned for a left shoulder disability in a February 2013 rating decision.  In the notice of disagreement, the Veteran indicated that he should have been awarded a 10 percent rating for the left shoulder disability.  In a February 2014 rating decision, a 10 percent rating was awarded effective November 30, 2010, the date he filed his claim for service connection.  The RO informed the Veteran that this was considered a full grant of benefits and provided him with appellate rights should he disagree with a determination, but no notice of disagreement has been received.  As such, the full benefit sought was granted and no statement of the case is required for that issue.  


FINDING OF FACT

The claims file is void of any competent evidence linking a diagnosed left wrist disability to the Veteran's military service. 


CONCLUSION OF LAW

Criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided. Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained. 

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran has submitted no current medical evidence of the claimed left wrist disorder.  Instead, he has merely requested that service connection be granted for the claimed disability at issue.  As such, his lay assertions are insufficient to trigger VA's duty to provide examination with opinion.  See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Historically, the Veteran submitted an informal claim for compensation and pension benefits for his left wrist in April 2011.  In a statement submitted at that time, the Veteran indicated that his wrist hurt since 2003.  He stated that he had pain when he had to bend his hand causing pressure with things such as doing push-ups or turning a wrench.  He reported popping and cracking when he rotates his wrist.  He indicated that he could not specify any specific injury to his wrist but he noted that he got a lot of bumps and bruises during service and his wrist started hurting while he was in Iraq.   

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for a left wrist disability.  The Veteran noted painful joints on a November 2003 report of medical history form.  However, the Veteran specifically indicated that such a designation was in reference to his right ankle, right hip, and bilateral knees.  No mention of the left wrist was made, and the service treatment records are silent for any reference to the left wrist.

Post-service treatment records from VA dated from February 2008 to January 2009 do not reference any complaints, findings, or treatment for a disability of the left wrist.   

The Board notes that the medical evidence, both during service and since that time, does not reference any complaints, findings, or treatment for a disability of the left wrist.  The Board acknowledges the Veteran's report of pain since service.  However, symptoms alone, such as wrist pain, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability. 

The Board acknowledges that the Veteran is competent to describe his orthopedic symptoms such as wrist pain.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran has reported a continuity of wrist pain since service, he has failed to identify any evidence which reflects an objective diagnosis of a wrist disability.  As noted, the medical evidence associated with the claims file is negative for any reference to complaints related to the Veteran's left wrist.  

The Board acknowledges the Veteran's frustration with the VA process, as expressed in his notice of disagreement.  However, the fact remains that the Veteran's claim has been denied by the rating decision and statement of the case because no wrist disability had been identified or shown, and since that time, the Veteran has not identified any medical treatment for his wrist.

As a result, there is no evidence to establish the presence of a left wrist disability during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As such, service connection for a left wrist disability is denied.


ORDER

Service connection for a left wrist disability is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


